DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quil et al (US Pat. 7,631,414) hereinafter Quil (cited in the IDS filed 10/07/2020).
Regarding claim 1, Quil discloses a radio frequency (RF) aperture comprising: an array of electrically conductive tapered projections arranged to define a curved aperture surface (see Abstract, Figs. 1, 1A-1C; col. 2, lines 7-16 illustrates that embodiments of fabrication techniques described below may address the problem of how to produce large area active panel array antennas and subarrays with integrated microwave components that may be surface mounted or embedded within the layers. An exemplary embodiment allows the production of monolithic panel arrays that are structural and which may be integrated to the skin of the aircraft. An exemplary embodiment of a fabrication technique may be applied to produce conformal active panel arrays where the aperture surface is curved as well as flat; col. 2, lines 33-49).
Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2013/0082890) hereinafter Wang.
Regarding claim 1, Wang discloses a radio frequency (RF) aperture comprising: an array of electrically conductive tapered projections arranged to define a curved aperture surface (see Fig. 7, item 510 is an RF interface board, see [0052]; and also Figs 7 and [0052] illustrate that a module 502 including an crate array of radiating elements 508 arranged accordingly; [0048] and [0050] illustrate a portion of an antenna array is shown in more detail. In particular, the antenna element 402 is formed by conducting surface layer 452b along one side of the supporting vertical substrate 470. The vertical ground plane 464 is also shown along the same side of the vertical substrate 470, with the ground plane 464 and antenna element conducting surface layer 452b being contiguous. The microstrip feed line 460 is also shown extending along an opposite side of the vertical substrate 470. A feed point contact 472 extends through an aperture 474 of the horizontal ground plane 458)

Claim Rejections - 35 USC § 102
Claims 1-4, 9-12, 25-27 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Bebeiz et al (US 2007/0195004) hereinafter Bebeiz.
Regarding claim 1, Bebeiz discloses a radio frequency (RF) aperture comprising: an array of electrically conductive tapered projections arranged to define a curved aperture surface (see Abstract, [0072], [0083], [0111] to [0113], [0116], wherein [0083] illustrates that a multi-beam antenna 10'', 10.4 comprises an at least partially spherical electromagnetic lens 12''', for example, a hemispherical electromagnetic lens, having a curved surface 68 and a boundary 70, for example a flat boundary 70.1. The multi-beam antenna 10'', 10.4 further comprises a reflector 66 proximate to the boundary 70, and a plurality of antenna feed elements 14 on a dielectric substrate 16 proximate to a contoured edge 72 thereof, wherein each of the antenna feed elements 14 is adapted to radiate a respective plurality of beams of electromagnetic energy 20 into a first sector 74 of the electromagnetic lens 12'''. The electromagnetic lens 12''' has a first contour 24 at an intersection of the first sector 74 with a reference surface 26, for example, a plane 26.1. The contoured edge 72 has a second contour 30 located on the reference surface 26 that is proximate to the first contour 24 of the first sector 74. The multi-beam antenna 10'', 10.4 further comprises a switching network 48 and a plurality of transmission lines 44 operatively connected to the antenna feed elements 14 as described hereinabove for the other embodiments).
Regarding claim 2, Bebeiz discloses a wherein the array of electrically conductive tapered projections are arranged to define a semi-cylinder aperture surface (see Abstract, see Figs. 28-30, [0091], [0103], [0108]).
Regarding claim 3, Bebeiz discloses wherein the array of electrically conductive tapered projections are arranged to define a cylinder aperture surface (see Abstract, see Abstract, Figs. 28-30, [0091], [0100], [0103], [0123]).
Regarding claim 4, Bebeiz discloses wherein the array of electrically conductive tapered projections includes: a first array of electrically conductive tapered projections arranged to define a first semi-cylinder aperture surface; and a second array of electrically conductive tapered projections arranged to define a second semi-cylinder aperture surface; wherein the first and second semi-cylinder aperture surfaces are mutually arranged to define the cylinder aperture surface (see Figs. 1, 7-8, [0080] to [0082]).
Regarding claim 9, Bebeiz discloses at least one printed circuit board; and RF circuitry disposed on the at least one printed circuit board and electrically connected with the electrically conductive tapered projections (see [0071] to [0075]).
Claims 10-12 are similar to claims 2-4.  Therefore, claims 10-12 are rejected under a similar rationale.
Regarding claim 25, Bebeiz discloses wherein the array of electrically conductive tapered projections comprise: dielectric tapered projections; and an electrically conductive layer disposed on a surface of the dielectric tapered projections (see Figs. 1, 7-8, [0080] to [0082]).
Regarding claim 26, Bebeiz discloses wherein the electrically conductive tapered projections are hollow (see Figs. 4-5; [0077] to [0079]).
Regarding claim 27, Bebeiz discloses wherein the electrically conductive tapered projections are solid (Figs. 15a, 15b).
Allowable Subject Matter
Claims 5-8, 13-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Di paola et al (US 2019/0214722) disclose a hybrid high gain antenna systems,
devices, and methods.
	Ebling et al (US Pat. 7,605,768) disclose a multi-beam antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 29, 2022